Upon consideration of the petition for rehearing filed in this case, and a thorough rereading of the record, we have reached the conclusion that the evidence is insufficient to sustain the recovery in favor of the appellee on his counterclaim. The particular transaction is not shown to have been had with a representative of the appellant, the stock purchased belonged to a private individual, and the transaction is not satisfactorily shown to have been made for or on behalf of the appellant. The evidence does satisfy us that the contention of appellee is correct. Without any attempt to again review the record on this point, we shall content ourselves with the mere statement of the conclusion that we are now of the opinion that the counterclaim should have been dismissed. The former opinion is modified to this extent, and the judgment awarded on the counterclaim is reversed. In all other particulars, the petition for rehearing is overruled. — Reversed in part; petition overruled.